                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


BRADLEE PRATT,

                      Plaintiff,

vs.                                       Case No. 19-3144-SAC

LEXINGTON LAITER, et al.,

                      Defendants.


                              O R D E R

      This case is before the court to screen plaintiff’s pro se

complaint pursuant to 28 U.S.C. § 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).        A district court

should not “assume the role of advocate for the pro se litigant.”

Hall, supra. Nor is the court to “supply additional factual

allegations to round out a plaintiff's complaint.” Whitney v. State

of New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).




                                    1
II. Screening standards

        Title 28 United State Code Section 1915A requires the court

to    review     cases     filed     by   prisoners   seeking   redress    from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. Section 1915 of Title 28 also authorizes the court

to dismiss cases which fail to state a claim in in forma pauperis

proceedings.

        When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether       the     complaint      contains    “sufficient    factual    matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        The plausibility standard is not akin to a probability
        requirement, but it asks for more than a sheer
        possibility that a defendant has acted unlawfully.
        Where a complaint pleads facts that are merely
        consistent with a defendant’s liability, it stops short
        of the line between possibility and plausibility of
        entitlement to relief.

Id.    A plausibility analysis is a context-specific task depending

on a host of considerations, including judicial experience, common

sense     and       the   strength     of    competing   explanations     for   the

defendant's conduct.          See id. at 679; Twombly, 550 U.S. at 567.

        The     court     accepts      the    plaintiff’s   well-pled      factual

allegations as true and views them in the light most favorable to

                                             2
the plaintiff.   United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).   The court, however, is not required to accept legal

conclusions alleged in the complaint as true. Iqbal, 556 U.S. at

678. “Thus, mere ‘labels and conclusions' . . . will not suffice”

to state a claim.    Khalik v. United Air Lines, 671 F.3d 1188, 1191

(10th Cir. 2012) (quoting Twombly, 550 U.S. at 555).    A complaint

alleging that several defendants violated the law must plainly

allege exactly who, among the many defendants named, did what to

plaintiff, with enough detail to provide each individual with fair

notice as to the basis of the claims against him or her.         See

Robbins v. Okla. ex rel. Dep't of Human Servs., 519 F.3d 1242,

1248-1250 (10th Cir. 2008).

III. The complaint

     Plaintiff alleges that he was the victim of four instances of

serious sexual misconduct by a member of the Anderson County

Sheriff’s Department when he was a pretrial detainee at the

Anderson County Jail in November and December 2016.        The last

incident occurred in the middle of December 2016.

     Plaintiff alleges that nothing happened after he reported the

incidents; that “defendants maintained policies and procedures .

. . that permitted . . . unregulated, unrestricted access to

vulnerable prisoners;” and that he never received medical or

psychological treatment.    Doc. No. 1, p. 2.   He also asserts that



                                  3
there was a failure to train and supervise employees.                 Doc. No. 1,

p. 3.

        Plaintiff alleges federal law claims under 42 U.S.C. § 1983

and   state   law   claims.      He   names       the   following   defendants:

Lexington Laiter, former Anderson County Sheriff’s Deputy; Jeffrey

Hupp, former Anderson County Sheriff; FNU Laiter, former Anderson

County    Undersheriff;   John    Doe       #1,   Anderson   County    Sheriff’s

Department    employee;   John    Doe       #2,   Anderson   County    Sheriff’s

Department employee; and Anderson County.                Plaintiff filed this

action on August 5, 2019.

IV. Statute of limitations for § 1983 claims

        A two-year limitations period applies to § 1983 claims filed

in Kansas.     Brown v. Unified School District 501, 465 F.3d 1184,

1188 (10th Cir. 2006).        A § 1983 claim accrues when facts that

would support a cause of action are or should be apparent.                 Fogle

v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006)(quoting Fratus v.

DeLand, 49 F.3d 673, 675 (10th Cir. 1995)).                   This is when a

plaintiff knows or should know that his or her constitutional

rights have been violated.       Smith v. City of Enid, 149 F.3d 1151,

1154 (10th Cir. 1998).

        Plaintiff filed this lawsuit more than two years after he

knew or should have known that his constitutional rights were

violated.     Therefore, unless there are good grounds to find that

the time that passed should not be counted (in other words, grounds

                                        4
for “tolling” the running of the limitations period), plaintiff’s

§ 1983 claims are untimely.       Kansas law governs questions of

tolling under these circumstances.        Fratus, 49 F.3d at 675.

Plaintiff has the burden of establishing a factual basis for

tolling the limitations period.   Aldrich v. McCulloch Props, Inc.,

627 F.2d 1036, 1041, n.4 (10th Cir. 1980).

     At the screening stage, the court may dismiss an action sua

sponte, that is without a motion from defendants, if a statute of

limitations defense is obvious from the face of the complaint and

no further factual record is required.      Fogle, 435 F.3d at 1258

(quoting Fratus, 49 F.3d at 674-75). Upon review of the complaint,

the court shall direct plaintiff to show cause why his § 1983

claims should not be dismissed as untimely.

V. Deliberate indifference

     To state a § 1983 claim of county liability for inadequate

training, supervision or hiring, a plaintiff must allege facts

plausibly showing that the county acted or failed to act with

deliberate indifference as to its known or obvious consequences.

Waller v. City and County of Denver, ____ F.3d ____, ____, 2019 WL

3543115 *4 (10th Cir. 8/5/2019)(quoting Board of Cty Comm’rs v.

Brown, 520 U.S. 397, 407 (1997)).     This standard may be satisfied

by showing that the county had actual or constructive notice that

its action or failure to act was substantially certain to result

in a constitutional violation and it consciously or deliberately

                                  5
chose to disregard the risk of harm.          Id. (quoting Barney v.

Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998)).        Plaintiff has

failed to allege facts plausibly showing deliberate indifference

by the county to the risks of sexual misconduct described by

plaintiff.

VI. Personal participation

       To state a § 1983 claim for individual liability, plaintiff

must    allege   facts   showing   specifically   what   an   individual

defendant did to violate plaintiff’s rights.      Schneider v. City of

Grand Junction Police Dept., 717 F.3d 760, 768 (10th Cir. 2013).

Plaintiff’s allegations are quite general as to every defendant

except Lexington Laiter.     The court shall direct plaintiff to show

cause why his § 1983 claims against each individual defendant

except Lexington Laiter should not be dismissed for failure to

plausibly demonstrate that an individual defendant took an action

or failed to take action causing a series of events that the

individual defendant knew or reasonably should have known would

cause injury.

VII. Conclusion

       The court hereby directs plaintiff to show cause by September

13, 2019 why all or part of his § 1983 claims should not be

dismissed as discussed in this order.         If plaintiff fails to

adequately support the plausibility of his § 1983 claims, the court

may dismiss plaintiff’s state law claims without prejudice.         See

                                    6
Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)(“[I]n

the usual case in which all federal-law claims are eliminated . .

. the balance of factors to be considered under the [supplemental]

jurisdiction doctrine - - judicial economy, convenience, fairness

and comity - - will point toward declining to exercise jurisdiction

over the remaining state law claims.”).

     IT IS SO ORDERED.

     Dated this 13th day of August, 2019, at Topeka, Kansas.



                         s/Sam A. Crow___________________________
                         Sam A. Crow, U.S. District Senior Judge




                                7
